Per Curiam.
On this motion for summary judgment, plaintiff’s claim is conceded. The defense set up is a contract made between plaintiff and defendant to extend the defendant’s time of payment. The affidavits submitted in opposition to this motion fail to establish this defense. The agreement relied on is void for indefiniteness. There is no provision when, if ever, the indebtedness will be paid. In addition there is no showing that Schoenberg had power to bind either the plaintiff or the creditors.
No triable issue was presented and the motion for summary judgment should have been granted.
The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.